DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
	Priority to several provisional applications is acknowledged.  The Examiner has reviewed the CIP from this application, now patent 10,540,591. The Examiner has reviewed copending applications.
	The two CD filings have been accepted.
	The specification has been filed with 14 additional tables. 
	Eight separate IDS statements, with approximately 300 references, have been entered and considered.  Applicant is reminded to only file references that are most relevant to this application and the pending claims.  
	The Drawings as filed are suitable for Examination.  Applicant may wish to view Figs 17-18 and 21-22 to ensure the details are sufficiently readable.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
The sequences are present in SEQ ID NO 16, 19 and 20.  The Examiner notes the paper presented after the interview of 11/22/21, however she is unable to accept it as a formal filing, and unable to make the decision on whether the requirement should be Waived.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,423,861. Although the claims at issue are the methods of constructing a convolutional neural network based classifier for variant classification creates the same data set for training the classifier in its construction.  The method of generating large-scale training data is a preprocessing data step and the resulting data set is used in the construction of the classifier.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,558,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of constructing a classifier for variant classification creates the same data set for training the classifier in its construction.  The method of generating large-scale training data is a preprocessing data step and the resulting data set is used in the construction of the classifier.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/160986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the deep convolutional neural network based classifier for variant classification was trained on the large amount of training data as produced by the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NOTE: This application has been allowed, and after issuance this will no longer be provisional.

s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/160978 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of training an atrous convolutional neural network uses the methods of generating the large amount of training data as produced by the instant application.  Atrous convolutional networks are present in dependent claims of this application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NOTE: this application appears to be unexamined as of the writing of this rejection.  Details may change as prosecution progresses.

Claim s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/160980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the system comprising a trained atrous convolutional neural network was trained on the large amount of training data made in the instant application. Atrous convolutional networks are present in dependent claims of this application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	NOTE: This application is unassigned and unexamined as of the writing of this rejection.  Details may change as prosecution progresses.

s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/799071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the system comprising data representing biomarker measurements phenotypes diseases drugs and genetic variant information is the large amount of training data made in the instant application. The instant application deals with pathogenicity as set forth in the 071 application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	NOTE: This application has been allowed, and after issuance this will no longer be provisional.

Claim s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/247487 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because classifier for variant classification creates the same data set for training the classifier in its construction.  The method of generating large-scale training data is a preprocessing data step and the resulting data set is used in the construction of the classifier.
The instant application deals with variants as set forth in the 487 application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NOTE: this application appears to be unexamined as of the writing of this rejection.  Details may change as prosecution progresses.
s 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 17533091 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of determining pathogenicity of a variant uses the same classifier for variant classification and creates the same data set for training the classifier in its construction.  The method of generating large-scale training data is a preprocessing data step and the resulting data set is used in the construction of the classifier. The instant application deals with pathogenicity of variants as set forth in the 091 application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
NOTE: this application appears to be unexamined as of the writing of this rejection.  Details may change as prosecution progresses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631